Justice MARTINEZ
dissenting:
The majority distinguishes the case before us today from Gher v. District Court, 183 Colo. 316, 516 P.2d 643 (1973), which I believe is controlling. In Gher, we held that a grand jury is not authorized by statute "to extend its investigating jurisdiction into a civil or political annexation dispute by the hollow assertion that the inquiry has criminal overtones." Gher, 183 Colo. at 318, 516 P.2d at 644. The majority attempts to distinguish Gher as involving no possible violation of criminal law to investigate, noting that in the case before us today, a complaint, which alleged criminal violations of the election code, initiated the investigation. However, creating new property owners who are eligible to sign a petition for annexation, as was done in this case, does not violate the election code. Therefore, in the case before us, as in Gher, there was no possible violation of criminal law to investigate. Thus, the assertion that there were allegations of criminal violations of the election code or of political corruption is, in my view, a "hollow assertion that the inquiry has criminal overtones." I conclude that the grand jury improperly. extended its jurisdiction into a civil or political annexation dispute, as did the grand jury in Gher. Accordingly, I respectfully dissent.
The majority primarily focuses on the trial court's limited role in reviewing grand jury reports and the public interest requirement of the grand jury report statute. Maj. op. at 926-927. The majority concludes that the grand jury, the district attorney, and the trial court complied with the provisions of section 16-5-205.5, 6 C.R.S. (2000). After attempting to distinguish Gher, the majority approves the trial court order authorizing the release of the grand jury report.
In my view, the relevant issue in this case is the validity of the underlying grand jury investigation. I agree with the majority that the trial court's role in determining whether a grand jury report should be released is limited. However, I believe that the grand jury acted in excess of its statutory authority in considering allegations of violations of the election code in this case. The allegation that the election code was violated by creating additional eligible electors was premised on a misunderstanding of the applicable law. It is immaterial whether these allegations are referred to as allegations of political corruption or of violations of the election code. Creating new electors in annexation proceedings through the transfer of interests in mining claims to new owners is not unlawful.1
During this hotly contested and very political public land annexation dispute between Central City and the City of Blackhawk (Blackhawk), Central City sought to annex land immediately south of Blackhawk along Colorado State Highway 1192 Blackhawk and its officials viewed the area of the proposed annexation as critical to the city's tax base and the financial well-being of casinos located in Blackhawk and sought to block the annexation. Accordingly, Blackhawk, acting *930through its city council, purchased property known as the Louella Thomas mining claims and sold fractional interests in the property to third parties who opposed Central City's annexation of the area. Blackhawk successfully created enough additional property owners in the proposed annexation area to defeat the statutory requirement that more than fifty percent of the landowners agree to the annexation by signing the petition for annexation3 Blackhawk's response to the proposed annexation led to requests by Central City officials for a grand jury investigation. Subsequently, the grand jury decided not to issue an indictment, but sought to issue a grand jury report concerning the matter pursuant to section 16-5-205.5.
The political motivation behind the grand jury investigation is demonstrated by a letter supporting an investigation sent to the District Attorney for the First Judicial District from a Central City official. The relevant portions of the letter state:
Blackhawk's efforts cost the City of Central, its taxpayers, and its business community untold millions. of dollars. Specifically, because of the blocking of the annexation, Central City lost the enormous potential inherent in beginning the Southern Access road with private financing, delaying the road for at least two years and dramatically increasing our expenses for land acquisition, legal fees, and ultimately, the costs of the construction of the road.... I believe that the closure of five casinos and at least three small businesses are the result of the delay and uncertainty created by Blackhawk{'s] relentless work to kill the Southern Access road and the attendant prospects and potential for development.
These allegations dealt specifically with the economic repercussions of political differences.
The majority opinion notes that a citizen complaint to the district attorney of the First Judicial District in March 2000 triggered the grand jury investigation. Maj. op. at 924. However, this complaint was filed by a Central City councilmember following Central City's defeat in the hotly contested annexation dispute. The councilmember's affidavit alleged that Blackhawk's purchase and subsequent resale of the Louella Thomas mining claims violated section 1-18-202, 1 C.R.S. (2000). The affidavit stated "the only purpose of the ... grantors in placing title to the ... properties in the grantees was to qualify each grantee as a tax paying elector under title 31, the Annexation Act." The councilmember claimed that Blackhawk's transfer of interests in certain mining claims "created 45 additional landowners who became entitled to vote under Section 31-12-112(2), C.R.S., in the then pending annexation election."
Before the petitioner and other witnesses were subpoenaed to testify before the grand jury, Blackhawk's attorneys provided the district attorney with extensive information conclusively demonstrating that no possible criminal violation of election law was committed by the creation of new property owners. Both the trial court and the majority have refused to consider this information, which includes the Petition for Annexation, Central City Council Resolution No. 39-98, Central City Ordinance No. 98-21, and several affidavits and letters, including the complaints that launched the investigation and letters from Blackhawk's attorneys explaining that the tacties employed were lawful.
The district attorney acknowledges he realized that these annexation proceedings are not governed by the provisions of Title 1, C.R.S., and that section 1-18-202, which was allegedly violated, is not applicable. Instead, he submitted the matter to the grand jury for review on the basis that counterparts to the statute cited in the councilmember's affidavit are found in the Municipal Election Code. Thus, he maintains that the council-member intended to allege a criminal violation of section 81-10-1586, 9 C.R.S. (2000).
Section 31-10-1586 prohibits changing the title of property to attempt to qualify another *931person as a "qualified tax paying elector." 4 A "qualified tax paying elector" is "a qualified elector who, during the twelve months next preceding the election, has paid an ad valorem tax on property owned by him and situated within the municipality or within the territory involved in the proposed incorporation or improvement district." § 31-1-101(8), 9 CRS. (2000)(emphasis added). The property at issue here is not in a municipality, a proposed area of incorporation, or a proposed special district. Rather, it is land sought to be annexed in unineorporated Gil-pin County. Therefore, none of the newly created property owners could have become a "qualified tax paying elector."
Furthermore, under the Municipal Annexation Act of 1965, only registered electors who are resident landowners in the proposed area of annexation are "qualified electors." See § 81-12-1083(9), 9 C.R.S. (2000). A resident is a person who makes his primary dwelling place within the proposed area of annexation. § 31-12-108(11). The property purchased and resold by Blackhawk involved interests in mining claims, not residential property. Thus, none of the new property owners could become qualified electors as a result of their purchase of the mining claims. Because the new property owners did not become "qualified electors" as a result of their purchase of the mining claims, they could not become "qualified tax paying electors" by purchasing the property.
Thus, there are two independent reasons that creating these new property owners was not unlawful. Although the new property owners did not become "qualified tax paying electors," they did become entitled to sign the petition for annexation because property owners do not need to be qualified electors to sign the petition for annexation or to vote in an annexation election. See § 81-12-107(1) (landowners of more than fifty percent of the proposed area of annexation may petition for annexation); § 31-12-112(2) ("Any landowner owning land in the area proposed to be annexed may vote, irrespective of whether he is a qualified elector"). Consequently, Blackhawk and its officials could not have possibly violated the prohibition against creating qualified taxpaying electors through its purchase and resale of thé mining claims because the prohibition is inapplicable to both annexation proceedings and mining claims.
Furthermore, the methods used by Black-hawk to block the proposed annexation have previously been used in such situations precisely because they are not unlawful5 In fact, the grand jury report itself concluded that although several statutes prohibit the creation of voters for the purpose of influene-ing the outcome of some elections, the statutes fail to address the creation of petitioners or voters in annexation proceedings.
Without possible violations of eriminal activity, the grand jury lacked authority to investigate the lawful tactic employed in this annexation dispute. The role of grand juries has historically been limited to the investigation of criminal offenses. @her expressed this view, holding that in the absence of specific legislation to the contrary, the pur*932pose of a grand jury is to investigate possible criminal offenses. Gher, 183 Colo. at 319, 516 P.2d at 645; People v. Maestas, 199 Colo. 143, 146, 606 P.2d 849, 851 (1980); People v. Ager, 928 P.2d 784, 788 (Colo.App.1996) The reporting statute does not provide the specific statutory authorization for a noncriminal grand jury investigation. Nor did the general assembly amend section 16-5-204 to permit non-criminal grand jury investigations when it enacted 16-5-205.5 in 1997.
As noted by the majority, section 16-56-204(3) addresses the scope of the grand jury's statutory authority. The statute authorizes:
(8) Upon impanelment of each grand jury, the court shall give to each grand jury adequate and reasonable written notice of and shall assure that the grand jury reasonably understands the nature of:
(a) Its duty to inquire into offenses against the criminal laavs of the state of Colorado alleged to have been committed. ...
(e) The duty of the grand jury by an affirmative vote of nine or more members of the grand jury to determine, based on the evidence presented before it, whether or not there is probable cause for finding indictments and to determine the violations to be included in any such indictments.
§ 16-5-204(4), 6 C.R.S. (2000)(emphasis added). Colorado grand jury law does not authorize grand juries to investigate and make recommendations concerning matters that do not involve possible criminal offenses.
I note that Colorado's grand jury report statute was modeled after Alaska R.Crim.P. 6.1. See A Bill for an Act Concerning Release of Grand Jury Reports in Which No Indictment is Returned: Heqaring on HB 97-1009 Before House Judiciary Comm., 6lst General Assembly, Ist Sess. (Jan. 21, 1997) [hereinafter HB 97-1009]; § 16-5204. Further, Alaska explicitly authorizes a grand jury to investigate and make recommendations concerning the public welfare or safety. See Alaska Stat. § 12.40.0830 (2001). However, the Colorado general assembly did not expand the scope of grand jury investigatory authority to include matters of public welfare or safety when it enacted section 16-5-205.5. Therefore, the authority of Colorado grand juries to issue grand jury reports is more limited than in Alaska. In Colorado, allegations of possible eriminal violations are required.
In addition, when interpreting legislative amendments, we assume that the general assembly was apprised of existing case law. People v. McCullough, 6 P.3d, 774, 778 (Colo.2000); see also Common Sense Alliance v. Davidson, 995 P.2d 748, 754 (Colo.2000). In Gher, this court recognized that the grand jury has historically functioned as an investigatory body that serves as a buffer between the state and its citizens by sereening accusations of criminal activity to determine whether evidence of criminal activity is so insubstantial that charges should not be brought. 188 Colo. at 318-19, 516 P.2d at 644. Thus, we held that the grand jury's broad investigatory powers extend only to matters that relate to possible criminal activity. Id. at 318, 516 P.2d at 644. They cannot be used to harass another governmental body for political reasons. Id. During the legislative debate surrounding the adoption of section 16-5-205.5, the general assembly frequently discussed the danger posed by the possible use of grand juries for political purposes. See HB 97-1009, supra. Therefore, I conclude that the legislature did not intend to overrule Gher.
This view is consistent with the requirement in the grand jury report statute that the reviewing court accept and file the report as a public report only if it satisfied that, "{the grand jury and the prosecuting attorney were acting within the statutory jurisdiction of such persons in convening the grand jury." § 16-5-205.5(4)(a). This requirement is independent from the trial court's duty to accept the certification of the district attorney and the jury foreman. See § 16-5-205.5(4)(b). Although it is argued that this requirement is limited to a review of whether the grand jury was properly impaneled, I would interpret it, consistent with Gher, to include the district attorney's presentation of a particular matter to a grand jury for investigation. Accordingly, I believe the statute requires the trial court to determine that the *933prosecuting attorney and the grand jury acted within their statutory authority to investigate allegations of criminal activity before issuing a grand jury report.
In sum, because creating additional property owners to participate in this annexation dispute could not violate Colorado election law, it was not the proper focus of a grand jury proceeding. When the district attorney initiated this grand jury investigation, it should have been apparent to him that the criminal violations set forth in Colorado election law did not apply to these annexation proceedings. It was clear to the grand jury, as expressed in the grand jury report, that this conduct was not prohibited by law. Section 16-5-205.5 specifically requires the trial court to determine whether the grand jury and the prosecuting attorney were acting within their statutory jurisdiction in convening the grand jury. § 16-5-205.5(4)(a). Issuance of a grand jury report pursuant to section 16-5-205.5 thus presupposes a statutorily authorized grand jury investigation. Because the grand jury investigation in this case exceeded the statutory authority of the grand jury, the grand jury report should not be released pursuant to section 16-5-205.5. Accordingly, I would make the rule absolute.

. Although I explain in this opinion that the tactic employed here to dilute the pool of persons eligible to sign the annexation petition is not unlawful, I express no opinion about whether it should be unlawful. The legality of this tactic was a legislative decision that can only be changed by the general assembly.


. Like the majority, I discuss the facts from the sealed record only to the extent necessary to explain my opinion.


. § 31-12-107(1), 9 C.R.S. (2000), provides that landowners of more than fifty percent of the area proposed to be annexed must sign the petition for annexation.


. Section 31-10-1536 provides:
It is unlawful to take or place title to property in the name of another, or to pay the taxes, or to take or issue a tax receipt in the name of another for the purpose of attempting to qualify such person as a "qualified taxpaying elector", or to aid or assist any person to do so. The ballot of any such person violating this section shall be void.... A "qualified taxpaying elector" means a qualified elector who, during the twelve months preceding the election, has paid an ad valorem property tax on property owned by him and situated with the municipality or who, with respect to a proposed city or town or the creation of an improvement district, is qualified to register to vote in the territory involved in the proposed incorporation or district.


. Although I have found no appellate decision addressing the creation of new property owners to defeat a proposed annexation by petition, partial transcripts submitted both to the district attorney and to the court demonstrate the use of this tactic and that trial courts have found such practices to be lawful. Examples include: In Re the Matter of: Beebe Draw Water and Sanitation District, Case No. 85CV806 (Adams Cty. Dist. Ct.1998), and City of Northglenn v. City of Thornton, Case No. 90CV597 (Weld Cty. Dist. Ct.1991) at 10-13. See Attachments to Rule to Show Cause. In addition, an attorney experienced with annexation disputes signed an affidavit stating that the tactics used by Blackhawk to defeat the proposed annexation by petition are commonly used in such disputes. Id.